Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1056

IN RE WILLIAM G. SCHER
                                                          2016 DDN 407
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 430041

BEFORE: Beckwith, Associate Judge, and Nebeker and Ferren, Senior Judges.

                                  ORDER
                          (FILED – December 20, 2018)

       On consideration of the certified order accepting respondent’s resignation
from the practice of law in the state of New York in lieu of discipline; this court’s
October 15, 2018, order suspending respondent pending disposition of this case and
directing him to show cause why the functionally equivalent reciprocal discipline
should not be imposed; the statement of Disciplinary Counsel; and it appearing that
respondent did not file a response to this court’s show cause order or the required
D.C. Bar R. XI, § 14 (g) affidavit, it is

       ORDERED that William G. Scher is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is
       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as he files a D.C. Bar R.
XI, § 14 (g) affidavit.



                                PER CURIAM